Citation Nr: 0011981	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  96-11 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES


1.  Entitlement to service connection for residuals of a 
right bi-malleolar fracture.

2.  Entitlement to service connection for residuals of a 
hemopneumothorax.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects active service from 
October 1989 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied, as not well grounded, 
the veteran's claims of entitlement to service connection for 
residuals of a right bi-malleolar fracture and of a 
hemopneumothorax.  While perfecting her appeal of these 
determinations to the Board, the veteran relocated to 
Connecticut, and her claims folder was transferred to the 
Hartford, Connecticut, RO.

In June 1997, the veteran and her representative appeared at 
a hearing at the RO conducted by a former Board Member.  
Thereafter, when this matter was previously before the Board 
in October 1997, it was remanded to the RO for further 
development.  In the remand, the Board noted that, in July 
1997, it informed the veteran that the Member who conducted 
the hearing was no longer employed by the Board, and 
indicated that she was entitled to another hearing.  The 
veteran did not request a second hearing, and accordingly, 
the Board will proceed with the consideration of her case.

The Board's decision regarding the veteran's claims of 
entitlement to service connection for residuals of a right 
bi-malleolar fracture and of a hemopneumothorax is set forth 
below.  However, because she has expressed disagreement with 
the RO's September 1999 rating action, which denied her 
claims of entitlement to service connection for additional 
disabilities that she maintains were incurred as a result of 
the May 3, 1994, motor vehicle accident, these claims will be 
addressed in the remand to follow.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's DD Form 214 reflects active service from 
October 4, 1989, to April 3, 1994.

3.  Service department documentation, dated in March 1994, 
indicates that the veteran's possessions were to be packed on 
April 28, 1994, picked up on April 29, 1994, and that she was 
authorized to commence travel from the Naval Air Base in 
Coronado, California, en route to her home in Destin, 
Florida, on May 1, 1994.

4.  The RO has calculated the distance between the Naval Air 
Base in Coronado, California, and the veteran's home in 
Destin, Florida, to be approximately 2067.9 miles, which 
according to governing regulations, it determined resulted in 
six days of allowable travel time; the veteran does not 
challenge the RO's determinations as to either the mileage 
estimation or the amount of allowable authorized travel time.

5.  On May 3, 1994, within 180 days of her separation, while 
traveling from the Naval Air Base in Coronado, California, en 
route to her home in Destin, Florida, the veteran was 
involved in a motor vehicle accident in Texas, as a result of 
which she sustained numerous bodily injuries, including a 
fracture of the right bi-malleolar and a hemopneumothorax.

6.  Current medical evidence shows that the veteran continues 
to suffer from residuals of a right bi-malleolar fracture and 
of the hemopneumothorax, which were sustained in the May 3, 
1994, motor vehicle accident.


CONCLUSIONS OF LAW

1.  The veteran was on active duty at the time she sustained 
a right bi-malleolar fracture and a hemopneumothorax in the 
May 3, 1994, motor vehicle accident.  38 U.S.C.A. 
§§ 101(21)(E), 106(c) (West 1991); 38 C.F.R. § 3.6(b) (1999).

2.  The residuals of the veteran's right bi-malleolar 
fracture and a hemopneumothorax had their onset during her 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1999), 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims of entitlement to 
service connection for residuals of a right bi-malleolar 
fracture and of a hemopneumothorax are plausible and capable 
of substantiation, and are thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  When a veteran submits a 
well-grounded claim, VA must assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).  

In this regard, the Board acknowledges that, as pointed out 
by the veteran's representative in written argument dated in 
March 2000, in the October 1997 remand, the Board directed 
the RO to contact the National Personnel Records Center and, 
if necessary, the appropriate branch of the United States 
Navy, to obtain and associate with the claims folder a 
complete copy of the veteran's service personnel records, and 
particularly, all final travel orders.  A review of the 
record shows that, despite diligent efforts by the RO, to 
date, the veteran's final travel orders have not been 
associated with the claims folder.  In light of this 
decision, however, in which the Board has determined that the 
veteran was on active duty for the six-day period beginning 
on May 1, 1994, and further, that service connection is 
warranted for the residuals a right bi-malleolar fracture and 
of a hemopneumothorax, the veteran has not been prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As such, 
a remand for compliance with the Board's remand instructions, 
pursuant to the holding of the United States Court of 
Veterans Appeals (now known as United States Court of Appeals 
for Veterans Claims) (Court) in Stegall v. West, 11 Vet. 
App. 268 (1998), is not warranted.  See Evans v. West, 12 
Vet. App. 22, 30-31 (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In numerous statements and in her June 1997 hearing 
testimony, the veteran argues that service connection is 
warranted for the residuals of a right bi-malleolar fracture 
and of a hemopneumothorax.  In support, she contends that 
both of these disabilities were sustained as a result of a 
motor vehicle accident, which took place on May 3, 1994, 
during the course of her authorized travel from her last duty 
station at the Naval Air Base (NAB) in Coronado, California, 
directly en route to her home in Destin, Florida.  As such, 
the veteran maintains that, although the journey necessarily 
commenced subsequent to her date of discharge, because the 
trip constituted authorized travel from her last duty station 
to her home and took place on the earliest date offered by 
the government, i.e., at the government's convenience, and in 
any event within 180 days of her separation, and was via a 
direct route, pursuant to governing laws and regulations, it 
must be considered to have occurred within her period of 
active service.  Further, the veteran points out that VA paid 
for the medical expenses incurred to treat the residuals of 
the May 1, 1994, motor vehicle accident, thereby implying 
that VA had already conceded that the disabilities were 
incurred during her active duty.

Not surprisingly, the veteran does not contend that either 
the right bi-malleolar fracture or the hemopneumothorax was 
sustained prior to the May 3, 1994, i.e., including her 
active service.  Indeed, the Report of Medical Examination, 
dated March 31, 1994, for purposes of her separation from 
military service, reflects that the veteran's lungs and 
chest, as well as her feet and lower extremities, were all 
reported as normal.

A DD Form 1299, the formal "Application For Shipment And/Or 
Storage Of Personal Property," dated March 23, 1994, 
reflects that the veteran's possessions were scheduled to be 
packed on April 28, 1994, that they would be picked up by the 
service department on the following day, and that the her 
possessions were scheduled to be delivered to her home in 
Destin, Florida, on May 16, 1994.  Further, a Certificate of 
Travel, dated March 31, 1994, shows that the veteran 
indicated that she was scheduled to be discharged from active 
duty on April 3, 1994, and that she requested advance payment 
of her travel allowance.  The veteran certified that she 
intended to commence travel via her privately owned vehicle 
(POV) from the NAB in Coronado, California, to her home in 
Destin, Florida, on May 1, 1994.  The application was 
approved and signed by her service separation supervisor.  
Further, a VA Form 21-4176, Report of Accidental Injury, 
dated in June 1994, indicates that the accident occurred on 
May 3, 1994, and reflects that she was "life-flighted" for 
emergency medical treatment at the Bexar County Hospital 
District (Bexar Hospital).

The record contains substantial hospitalization records from 
Bexar Hospital, which shows that the veteran was treated at 
that facility from May 3 to May 16, 1994.  The records 
reflect that the veteran underwent treatment for various 
injuries sustained as a result of a May 3, 1994, motor 
vehicle accident accident, including undergoing several 
surgeries.  Among the procedures performed were a 
thoracostomy tube placement to her left chest cavity to treat 
her left hemopneumothorax and an open reduction with internal 
fixation to treat her bi-malleolar right ankle fracture.  The 
post-operative diagnoses were left hemopneumothorax and bi-
malleolar right ankle fracture.

In July 1994, the veteran was afforded a VA general medical 
examination.  During the examination, the veteran provided a 
history of having suffered multiple injuries due to the May 
3, 1994, motor vehicle accident.  Due to her numerous 
physical injuries, the physician reported that the veteran 
sat in wheelchair.  In addition, subsequent to his physical 
examination, the physician diagnosed the veteran as status 
post pneumothorax, treated by chest tube decompression, and 
bi-malleolar right fracture, both of which he stated resulted 
from the May 3, 1994, motor vehicle accident.

Thus, the record reflects that the veteran was discharged 
from active duty on April 3, 1994; that her possessions were 
packed on April 28, 1994; that they were picked up by the 
service department on April 29, 1994; that she commenced 
authorized travel from her last duty station to her home via 
her own automobile on May 1, 1994; that she sustained 
numerous physical injuries, including a bi-malleolar fracture 
and a hemopneumothorax as a result of a May 3, 1994, motor 
vehicle accident; and that she currently suffers from the 
residuals of each of those disabilities.  Thus, the only 
issue before the Board is whether the residuals of a right 
bi-malleolar fracture and of a hemopneumothorax, which were 
sustained in the May 3, 1994, motor vehicle accident, 
occurred while the veteran was on active duty.

In the October 1997 remand, the Board pointed out a veteran's 
period of service does not necessarily end with the date of 
discharge, and noted that that 38 U.S.C.A. § 106(c) and 38 
C.F.R. § 3.6(b) (7) provide that active duty includes the 
period of time following the date of the individual's 
discharge or release from such duty determined by the 
Secretary concerned to have been required for the service 
member to proceed to his or her home by direct route.  In 
addition, authorized travel to or from such duty or service 
is also within the statutory definition of active duty.  See 
38 U.S.C.A. § 101(21)(E); Pacheco v. West, 12 Vet. App. 36, 
38-39 (1998); 38 C.F.R. § 3.6(b)(6).

38 U.S.C.A. § 106(c) provides that certain service is deemed 
to constitute active service.  The implementing regulation, 
38 C.F.R. § 3.6, defines duty periods as follows:

(a)  Active military, naval, and air service. This includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.

(b)  Active duty.  This means:

(1)  Full-time duty in the Armed Forces, other than active 
duty for training;

(2)  Full-time duty (other than for training purposes) as a 
commissioned officer of the Regular or Reserve Corps of the 
Public Health Service:

    (i)  On or after July 29, 1945, or

    (ii)  Before that date under circumstances affording 
entitlement to 
full military benefits, or

    (iii)  At any time, for the purposes of dependency and 
indemnity 
compensation.

(3)  Full-time duty as a commissioned officer of the Coast 
and Geodetic Survey or of its successor agencies, the 
Environmental Science Services Administration and the 
National Oceanic and Atmospheric Administration:

    (i)  On or after July 29, 1945, or

    (ii)  Before that date:

    (a)  While on transfer to one of the Armed Forces, or

    (b)  While, in time of war or national emergency declared 
by the President, assigned to duty on a project for one of 
the Armed Forces in an area determined by the Secretary of 
Defense to be of immediate military hazard, or

    (c)  In the Philippine Islands on December 7, 1941, and 
continuously 
in such islands thereafter, or

    (iii)  At any time, for the purposes of dependency and 
indemnity 
compensation.

(4)  Service at any time as a cadet at the United States 
Military, 
Air Force, or Coast Guard Academy, or as a midshipman at the 
United 
States Naval Academy;

(5)  Attendance at the preparatory schools of the United 
States Air Force Academy, the United States Military Academy, 
or the United States Naval Academy for enlisted active-duty 
members who are reassigned to a preparatory school without a 
release from active duty, and for other individuals who have 
a commitment to active duty in the Armed Forces that would be 
binding upon disenrollment from the preparatory school;

(6)  Authorized travel to or from such duty or service; and

(7)  A person discharged or released from a period of active 
duty, shall be deemed to have continued on active duty during 
the period of time immediately following the date of such 
discharge or release from such duty determined by the 
Secretary concerned to have been required for him or her to 
proceed to his or her home by the most direct route, and, in 
all instances, until midnight of the date of such discharge 
or release.

In confirming and continuing the denial of this claim 
subsequent to the October 1997 remand, in an October 1999 
rating action, the RO held that, given the distance between 
the veteran's last duty station in Coronado, California, and 
her home in Destin, Florida, which it calculated as 2067.9 
miles, governing regulations warranted a six-day authorized 
travel period.  The RO further reasoned that, notwithstanding 
the pertinent manual provision, which it noted provided that 
such authorized travel be commenced within 180 days of her 
separation, given the use of the term "immediately," which 
is contained in 38 U.S.C.A. § 106(c); 38 C.F.R. § 3.6(b)(7), 
it had "no leeway" and was thus forced to conclude that her 
travel was required to have commenced on April 4, 1994, 
resulting in a termination of the six-day period on April 9, 
1994.  The RO reiterated these findings and conclusions in 
its December 1999 rating decision, supplementing the latter 
determination with a citation to the definition of 
"immediate" as set forth in 1984 and 1988 editions of 
Webster's II New Riverside University Dictionary.

The Board observes that, in reaching these determinations, 
the RO has cited to the definition of the word immediately, 
which as noted above is the term used in 38 U.S.C.A. 
§ 106(c); 38 C.F.R. § 3.6(b)(7).  In doing so, however, the 
RO has not addressed the veteran's basic argument, which is 
that the six-day period begins on May 1, 1994, rather than 
April 4, 1994, because the former date was approved by the 
service department in March 1994 as the one from which her 
authorized travel from her last duty station to her home was 
to commence.  

Following a review of the available record, and resolving all 
reasonable doubt in the veteran's favor, the Board finds 
that, because the claims folder reflects that the veteran was 
unquestionably on authorized travel on May 3, 1994, and in 
light of 38 U.S.C.A. § 101(21)(E) and 38 C.F.R. § 3.6(b)(6), 
which provide that "authorized travel to or from such duty 
or service" constitutes active service, the veteran was on 
active duty at the time she sustained a right bi-malleolar 
fracture and a hemopneumothorax during the May 3, 1994, motor 
vehicle accident.  In addition, as noted by the RO in its 
October 1999 rating decision, pertinent manual provisions 
provide that, absent hardship, authorized travel must begin 
within 181 days following separation from service, and 
certainly, the veteran's departure home on May 1, 1994, was 
well within that time.  

In reaching this conclusion, the Board further observes that 
the RO has not identified any authority for the proposition 
that such travel must commence on the day following her 
separation.  In this regard, Board notes that the term 
immediate is contained only in 38 U.S.C.A. § 106(c) and 
38 C.F.R. § 3.6(b)(7) and that it is absent from 38 U.S.C.A. 
§ 101(21)(E) and 38 C.F.R. § 3.6(b)(6).  As such, because a 
cardinal principle of statutory and regulatory interpretation 
requires that the words employed in a statute and regulation 
be given their common and approved usage, the requirement 
that the travel be immediate may not be added to the 
requirements contained in provisions of the latter statute 
and regulation.  See Hodge v. West, 155 F.3d 1356, 1360-61 
(Fed. Cir. 1998); Brooks v. Brown, 5 Vet. App. 484, 486-87 
(1993).  

In sum, the Board observes that service department 
documentation, dated in March 1994, reflects that the veteran 
was not scheduled to depart until May 1, 1994, shortly 
following the packing and pick-up of her belongings, which 
were scheduled to take place on April 28 and April 29, 1994, 
respectively.  In addition, she testified that the date was 
the earliest one offered to her by the government, and that 
the delay, if any, was essentially for the convenience of the 
government.  Moreover, because the RO's efforts to locate her 
travel orders have been unsuccessful, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the six-day period of authorized travel time commenced 
on May 1, 1994.  In light of the foregoing, the Board further 
finds that, as the veteran's residuals of a right bi-
malleolar fracture and of a hemopneumothorax are clearly the 
result of the May 3, 1994, service connection is warranted 
for each of these disabilities.  In making this finding, the 
Board notes that there is no indication in the record that 
the accident resulted from any misconduct on the part of the 
veteran.




ORDER

Service connection for residuals of a right bi-malleolar 
fracture and of a hemopneumothorax is granted.


REMAND

In the October 1997 remand, the Board observed that, during 
the veteran's June 1997 hearing, her representative asserted 
that additional disabilities, which he claimed were also 
residuals of a May 1994 motor vehicle accident, should be 
service connected.  Because these claims were not 
inextricably intertwined with the issues certified for 
appeal, the Board directed the RO to contact the veteran and 
have her clarify the additional disabilities for which she 
sought service connection.  

Consistent with the Board's instructions, by letter dated in 
June 1998, the RO invited the veteran to assert supplemental 
service connection claims.  In a September 1998 statement, 
the veteran provided the requested information.  Thereafter, 
in an October 1999 rating action, the RO denied service 
connection for residuals of a dislocation of the left talus 
with talectomy; a fracture of the left knee; a laceration of 
the right knee; a laceration of the left peroneus brevis 
tendon; multiple facial lacerations; LaForte I and II 
fractures; a nasal orbital fracture; a right 
zygomaticomaxillary fracture; and a right orbital floor 
fracture, on the basis that each of these residuals stemmed 
from the same motor vehicle accident, which occurred 
subsequent to service, and thus that service connection was 
not available.  The veteran was notified of this decision in 
a Supplemental Statement of the Case (SSOC) issued in 
November 1999.  

Thereafter, in a statement dated later that same month, the 
veteran cited to the November 1999 SSOC and statement and 
said "Also, I would like to note that I want all injuries 
resulting from the accident to be included in my request for 
[s]ervice [c]onnection."  The Board accepts the veteran's 
November 1999 statement as a Notice of Disagreement pursuant 
to 38 C.F.R. § 20.201 (1999); however, the RO has not issued 
her a Statement of the Case (SOC) with respect to these 
claims.  Indeed, although the RO acknowledged the veteran's 
response in a December 1999 rating action (a copy of which 
was included in the SSOC dated that same month), which 
confirmed and continued the denial of the certified claims, 
to date, it does not appear that any further action with 
respect to the supplemental claims.  Under these 
circumstances, the Board must remand these additional claims 
to the RO for the issuance of that SOC, in the event that 
further adjudication of these issues, in light of the 
decision herein reached, results in adverse determinations.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the claim is REMANDED for the following action:

The RO should again consider the 
veteran's claims for service connection 
for the residuals of additional injuries 
sustained in the May 1994 motor vehicle 
accident, identified as residuals of a 
dislocation of the left talus with 
talectomy; a fracture of the left knee; a 
laceration of the right knee; a 
laceration of the left peroneus brevis 
tendon; multiple facial lacerations; 
LaForte I and II fractures; a nasal 
orbital fracture; a right 
zygomaticomaxillary fracture; and a right 
orbital floor fracture, in light of the 
Board's determination set forth above.  
In the event any of these claims are 
denied, the RO should then issue the 
veteran a Statement of the Case with 
respect to such claims, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect her 
appeals on these issues, and thereafter 
take any appropriate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


